                                                                                                                                 FILED
~ A0245D         (Rev. 3/01) Judgment in a Criminal Case for Revocations                                                         MAR 0 4 2019
                 Sheet 1


                                     UNITED STATES DISTRICT Cnti'lt'f'-----~~
                                                SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                              (For Revocation of Supervised Release)
                                                                                      (For Offenses Committed On or After November I, 1987)
               FABIAN GONZALEZ-RAMOS (1)

                                                                                      CASE NUMBER: 17CR0027-W

                                                                                      Timothy Garrison, Federal Defenders Inc
                                                                                      Defendant's Attorney
REGISTRATION No.             59253298
THE DEFENDANT:
X   was found in violation based on his conviction                in 18CR4205-W
                                                                  --------------
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s) and orders supervised release revoked .

Allegation Number                          Nature of Violation
One(nvl)                                   Committed Law Violation




       The defendant is sentenced as provided in pages 2 through                               _ _.=
                                                                                                   2__ of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.



          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name1 residence, or mailing address until all tines, restitution, costs 1 and special assessments imposed by this Judgment are fully
paid. If orderea to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant's
economic circumstances.

                                                                                      MARCH 4 2019
                                                                                      Date of Imposition of Sente


                                                                                      THOMAS J. WHELAN
                                                                                      UNITED STATES DIS
AO 245B JUDGMENT IN A CRIMINAL CASE
        SHEET 2 - IMPRISONMENT
                                                                                 Judgment - Page 2 of    2
DEFENDANT: FABIAN GONZALEZ-RAMOS (1)
CASE NUMBER: 17CR0027-W

                                                IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of 6 months, 3 months to serve consecutive to and 3 months to serve concurrent to the sentence
imposed in 18CR4205-W.




                                                    RETURN
       I have executed this judgment as follows:
              Defendant delivered on                      to
       at                   , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL

                                                                    By
                                                                         Deputy United States Marshal
